STEADMAN, Associate Judge,
dissenting:
I agree with the majority that the police actions here amounted to a Terry stop, but I would uphold the trial court’s ruling that the stop was based on the requisite “specific and articulable suspicion.” I may arrive at this contrary result from the majority solely because I do not share their view of the operative facts. The majority opinion *992asserts that no two-way exchange took place, on the basis that the contrary finding of the trial court — that the police officer saw an adult male exchange a small white object for “something” — was “unsupported by the record.” 1 The police officer testified that he saw currency exchanged for the small white object. The trial court disbelieved the testimony insofar as the exchanged item was currency but believed the testimony insofar as “something” was exchanged.2 It seems to me this is a perfectly acceptable conclusion for a finder of fact to draw. It is standard fare that a finder of fact may partially believe a witness. Kinard v. United States, 416 A.2d 1232 (D.C.1980); Criminal Jury Instructions for the District of Columbia, No. 2.11 (3d ed. 1978) (jury to determine “extent to which any witness should be believed”). If I testify “I saw a UFO,” the finder of fact might disbelieve I saw an actual UFO but yet fairly conclude that I indeed did see “something” (perhaps an aircraft, a satellite, or a falling star). Or, more mundanely, if I say “I saw John Doe robbing the complainant at gunpoint,” a finder of fact might question whether it was actually John Doe I saw (I was too far away, it was too dark, etc.) but yet believe that I certainly saw someone robbing the complainant.
I turn then to the facts as found by the trial court. The police officer here testified that he saw an adult male approach another male and exchange a small white object for “something.” The event took place in an area known for drug-dealing, where the officer himself had made 15 or 20 drug-related arrests, and at a corner on which, as the majority points out, the officer had personal knowledge that a lot of crack cocaine was sold. The adult male then retreated into a waiting car and drove off before the officer had an opportunity to approach him about the transaction. I see no reason why the officer was then required to “simply shrug his shoulders and allow ... a criminal to escape,” Adams v. Williams, 407 U.S. 143, 145, 92 S.Ct. 1921, 1923, 32 L.Ed.2d 612 (1972), rather than proceed to attempt to “detain that person briefly in order to ‘investigate the circumstances that provoke suspicion.’ ” Berkemer v. McCarthy, 468 U.S. 420, 439, 104 S.Ct. 3138, 3150, 82 L.Ed.2d 317 (1984) (citation omitted).
In Peterkin v. United States, 281 A.2d 567 (D.C.1971), cert. denied, 406 U.S. 922, 92 S.Ct. 1788, 32 L.Ed.2d 122 (1972), we found probable cause to exist for arrest where a defendant was seen giving “something” out of a vial (which the officer had seen used in the past for transporting narcotics) in exchange for cash in a high-drug neighborhood. In Tobias v. United States, 375 A.2d 491, 494 (D.C.1977), we likewise found probable cause to arrest where, inter alia, the defendant was seen removing a “small object” from a shoulder bag and passing it to a man in exchange for money; we noted that “the exchange of small objects for currency is an important and sometimes decisive factor in determining the existence of probable cause.”3 Here, not currency, to be sure, but “something” *993was exchanged for a “small white object.” If currency is supportive of probable cause to arrest, “something” should support the lesser intrusion of a Terry stop.4
While the Fourth Amendment indeed requires “ ‘some minimal level of objective justification’ for making the [investigative Terry ] stop,” that level of suspicion is “considerably less than proof of wrongdoing by a preponderance of the evidence” and “obviously less demanding than [the showing required] for probable cause.” United States v. Sokolow, 490 U.S. 1, 109 S.Ct. 1581, 1585, 104 L.Ed.2d 1 (1989) (quoting INS v. Delgado, 466 U.S. 210, 217, 104 S.Ct. 1758, 1763, 80 L.Ed.2d 247 (1984)). I would uphold the trial court’s ruling that the requisite test was met here.5

. A factual finding by a trial court is binding on us unless “plainly wrong or without evidence to support it.” D.C.Code § 17-305 (1989).


. The trial court at several points made clear its belief that the officer witnessed an "exchange.” E.g.: "I credit the fact that [the officer] saw an exchange that he believed was a drug transaction. ... [W]hile certainly possible he saw currency, I can’t find that it was proven here. So, the question becomes what on this record did he see. I do believe he saw an exchange on a street corner.” And subsequently: “I credit the testimony of the officer ... that on that corner he saw the adult, an adult, not the respondent, exchange a small object for something. I cannot find by clear and convincing evidence that it was currency, but that there was an exchange for a small object that he, based on his experience, had a reasonable basis to conclude could have been a narcotic.”


.Added factors present were that the appellant twice engaged in such a transaction and attempted to evade the officers by fleeing. See also Mozingo v. United States, 503 A.2d 1238 (D.C.1986), where probable cause to arrest was found when appellant removed a white container from a bag, emptied a number of pills, returned the pills to the container, and then gave the container to a man in exchange for some money. In United States v. Bennett, 514 A.2d 414 (D.C.1986), we found sufficient support for a Terry stop where there was only a one-way handing over of currency, but a number of other factors were present, particularly flight.


. The case before us is different from Jones v. United States, 391 A.2d 1188 (D.C.1978). The officer in that case, unlike ours, had no reasonable grounds to suspect anything was amiss as he approached the car, so everything turned on whether the passenger’s movement was enough to justify a Terry stop.


. I do not believe that the officer's approach with his gun drawn but at his side or, especially with the reaction of appellant following announcement of the police presence, the subsequent removal of appellant (although not the original person under suspicion) from the car elevated the Terry stop into an arrest. See United States v. Jackson, 652 F.2d 244 (2d Cir.), cert. denied, 454 U.S. 1057, 102 S.Ct. 605, 70 L.Ed.2d 594 (1981). Given the majority holding, I do not explore these issues further.